FILED
                             NOT FOR PUBLICATION
                                                                               MAR 4 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ANAHI CRUZ ALONSO; ANA                           No.   19-71894
MAYRIN MARROQUIN CRUZ,
                                                 Agency Nos.         A206-912-567
              Petitioners,                                           A206-912-568

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 1, 2021**
                                Pasadena, California

Before: KLEINFELD, HIGGINSON,*** and OWENS, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
       Petitioner Anahi Cruz Alonso filed a petition for review on behalf of herself

and her minor daughter, challenging the Board of Immigration Appeals’ decision

denying their application for asylum, humanitarian asylum, withholding of

removal, and protection under the Convention Against Torture. We deny the

petition.



       We review the Board’s factual findings for substantial evidence and its legal

conclusions de novo. Parada v. Sessions, 902 F.3d 901, 908 (9th Cir. 2018) (citing

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)).

Substantial evidence review requires us to uphold the Board’s decision unless the

evidence in the record compels a conclusion to the contrary. Id. at 908–9.



       To qualify for asylum or for humanitarian asylum, the petitioner must

establish that one of the statute’s protected grounds is “at least one central reason”

for her feared persecution. 8 U.S.C. § 1158(b)(1)(B)(i);

8 C.F.R. §1208.13(b)(1)(iii); see Belishta v. Ashcroft, 378 F.3d 1078, 1080 (9th

Cir. 2004). The persecutor’s motive is critical for this determination. See

Parussimova v. Mukasey, 555 F.3d 734, 739 (9th Cir. 2009) (citing I.N.S. v.

Elias–Zacarias, 502 U.S. 478, 483 (1992)).


                                           2
      First, Cruz Alonso claims that she fears persecution in Mexico on account of

her gender. But the record shows that the Guerreros Unidos cartel attempted to

recruit her husband because the family’s house was strategically located at the

outskirts of town. She testified that women in Mexico face high rates of violence,

but the record does not compel the conclusion that she in particular fears violence

on account of her gender. Next, Cruz Alonso claims that she fears persecution on

account of her family ties to her husband. But the cartel’s threat was motivated by

the strategic location of her house, not by her family membership. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). Finally, Cruz Alonso claims that she

fears persecution on account of political opinions imputed to her by the cartel. But

the record does not compel the conclusion that the cartel attributed any political

opinions to her or to her husband. See Garcia-Milian v. Holder, 755 F.3d 1026,

1031–32 (9th Cir. 2014).



      The Board’s denial of withholding of removal was similarly backed by

substantial evidence. To qualify for withholding of removal, the petitioner must

show that one of the protected characteristics is “a reason” for her feared

persecution. Barajas-Romero v. Lynch, 846 F.3d 351, 359–60 (9th Cir. 2017).




                                          3
The record does not compel the conclusion that Cruz Alonso’s gender, family

membership, or imputed political opinions are a reason for her feared persecution.



      To qualify for protection under the Convention Against Torture, a petitioner

must show that, if removed, she would more likely than not be tortured “by or at

the instigation of or with the consent or acquiescence of a public official acting in

an official capacity or other person acting in an official capacity.”

8 C.F.R. § 208.18(a)(1); 8 C.F.R. § 1208.16(c)(2). Cruz Alonso’s assertions that

the cartel members who threatened her husband were dressed in military-style gear,

that the Mexican police are connected to the cartel, and that the Mexican

government is corrupt, do not compel the conclusion that she will more likely than

not be tortured with the consent or acquiescence of a Mexican official.



The petition for review is DENIED.




                                           4